Citation Nr: 1538318	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  09-48 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease and intervertebral disc syndrome of the lumbar spine, from November 24, 2008 to November 16, 2010.

2.  Entitlement to a rating in excess of 40 percent for degenerative disc disease and intervertebral disc syndrome of the lumbar spine since November 16, 2010.

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy, from November 24, 2008 to March 15, 2013.

4.  Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy since March 15, 2013.

5.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a compensable rating for bilateral hearing loss.

7.  Entitlement to service connection for a bilateral knee disorder.

8.  Entitlement to service connection for a left shoulder disorder.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to April 1981; November 2001 to February 2002; and February 2003 to May 2004.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.
 
In January 2011, the RO awarded the Veteran an increased rating of 40 percent for his lumbar spine disability.  As this was not a full grant of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased rating, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The claim has been recharacterized to reflect the staged rating assigned.

In May 2011, the Veteran testified before the undersigned.  A transcript of the hearing is associated with the claims file.

In February 2012, the Board remanded the appeal for further development.  At that time, a claim for entitlement to a higher rating for radiculopathy of the right leg was included in the issues on appeal and remanded pursuant to Manlincon v. West, 12 Vet.App.238 (1999).  While a statement of the case (SOC) was issued on the claim for radiculopathy of the right leg in May 2015, in his VA Form 9 the Veteran excluded the claim from appeal.  It is not currently in appellate status.  However, as the claims for service connection for a bilateral knee disability and left shoulder disability were perfected in the May 2015 VA Form 9, they have been added to the appeal.

With regard to the claim for a left shoulder disability, the RO previously denied a claim for loss of motion of the left shoulder in an April 2005 rating decision.  A determination as to whether the Veteran's present claim is properly characterized as a claim for service connection or an application to reopen a previously denied claim would be premature, given that additional development is required and further medical evidence may be received concerning the Veteran's diagnoses.  See, e.g., Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim.)

In October 2013, the RO awarded an increased rating of 20 percent for his left leg radiculopathy.  The claim remains on appeal and has been recharacterized to reflect the staged rating assigned.  See AB, 6 Vet. App. at 35.

Also in the October 2013 rating decision, the RO awarded an increased rating of 60 percent for the Veteran's lumbar spine disability, effective March 15, 2013.  However, in August 2014, the RO determined that the October 2013 award was erroneous and reduced the rating to 40 percent, effective November 16, 2010.  As the Veteran did not appeal the August 2014 rating decision, the matter of the rating reduction is not on appeal.  Nevertheless, the Veteran's entitlement to higher ratings for his lumbar spine disability throughout the appeal period will be addressed in the adjudication of the matters already on appeal.  
The claim of entitlement to a compensable rating for bilateral hearing loss has been added to the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1999). 

The claim for a TDIU has been added to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

As a final matter of clarification, the Board finds the Veteran is currently representing himself in his appeal.  In September 2008, the Veteran filed a VA Form 21-22a appointing David L. Huffman, Attorney at Law, as his representative.  In July 2011, he appointed Barbara Kuhl, Attorney at Law, as his representative.  However, pursuant to the form, the scope of this representation was limited to the upcoming Board hearing and representation was to revert to Attorney Huffman following the hearing.  A review of the record confirms that Attorney Huffman did resume representation following the hearing.  

In May 2015, the Veteran was advised that that the Acting General Counsel cancelled the accreditation of attorney David L. Huffman, and was given the opportunity to designate a new representative.  As the Veteran has not appointed new representation or responded to the letter, the Board recognizes he is proceeding pro se in this appeal.  While Attorney Kuhl recently represented the Veteran at an August 2014 hearing at the RO, a VA Form 21-22a appointing her as representative has not been filed and the RO has properly excluded her from receiving copies of documents pertaining to the appeal.  Should the Veteran desire to appoint Attorney Kuhl as his representative, he may do so by filing a VA Form 21-22a.

The Board reviewed the Veteran's electronic records (Virtual VA and Veterans Benefits Management System (VBMS)) prior to rendering a decision.

In February 2012, the Board referred the matter of whether a valid notice of disagreement (NOD) was filed as to an earlier effective date for the grant of service connection for DDD, to include whether clear and unmistakable error  (CUE) occurred in the 2009 rating decision.  The RO sent a letter on the matter in March 2015, but the issue, to include the CUE allegation, has still not been properly adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary with regard to the claims for service connection for a bilateral knee disorder and left shoulder disorder.  In his May 2015 VA Form 9, the Veteran requested to be scheduled for a Board hearing at the RO on the claims - apart from those issues discussed at the May 2011 hearing.  VBMS Entry May 28, 2015.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014).

As for the claim for bilateral hearing loss, in April 2013, the Veteran submitted a timely NOD in response to a February 2013 rating decision that denied a higher rating for the disorder.  VBMS Entries February 26, 2013 & April 19, 2013.  As the AOJ did not issue a SOC on the claim, and it must be remanded to the AOJ for this development.  38 C.F.R. §19.9(c) (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

As for the claims for higher ratings for the lumbar spine disorder and associated radiculopathy, the Board finds these matters are inextricably intertwined with the claim referred to the RO for adjudication above.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

As for the PTSD claim, an updated VA examination is required given the Veteran's allegations at his August 2014 hearing before a Decision Review Officer.  See Hearing Transcript, p. 26/33; Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by Veteran or the evidence.  VA examiners in April 2013 and April 2015 found that the Veteran's lumbar spine disability and radiculopathy impacts his ability to work.  VA psychiatric examiners have offered no opinion in this regard.  The Veteran's employment status must be clarified, and a medical opinion addressing the combined effects of his service-connected disabilities, accounting for his education and occupational experience, is required.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board hearing at the RO on the claims of entitlement to service connection for a bilateral knee disorder and left shoulder disorder, in accordance with his May 2015 request.  Appropriate notification should be given to the Veteran and such notification should be documented and associated with the Veteran's claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

2.  Issue the Veteran a SOC on the issue of entitlement to a compensable rating for bilateral hearing loss.  The Veteran must be advised that for the Board to have jurisdiction in this matter, he must file a timely substantive appeal responding to the SOC.  Should the Veteran submit a timely substantive appeal, the matter must be returned to the Board for appellate review.

3.  Provide appropriate VCAA notice with respect to the claim for a TDIU. As needed, ask the Veteran to complete and return an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability, and/or other documents containing the necessary employment and education history.

4.  Contact the Veteran and invite him to identify any pertinent evidence, both VA and private, regarding his appeal, if not already on file. The RO/AMC should also request and obtain any existing VA treatment records, as well as any other records identified by the Veteran, if not already on file.

5.  After all available records have been associated with the claims file/e-folder, the RO must then arrange for the Veteran to undergo a VA psychiatric examination to address the severity and complications of the service-connected PTSD.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

The examiner is requested to provide findings in accordance with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), rather than the currently-published DSM-V.  The implementation of the DSM-V through updated VA regulations applies only to applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  (The Secretary does not intend for the provisions of this final rule to apply to claims that were pending before the Board of Veterans' Appeals (i.e., certified for appeal to the Board of Veterans' Appeals on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.)

The examiner must identify the nature, frequency, and severity of all current manifestations of the Veteran's PTSD.  The examination report must include a full psychiatric diagnostic assessment, including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.

The examiner must also provide an opinion as to whether the Veteran's service-connected PTSD, separately or in combination with other service-connected disabilities, renders him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* January 2015 hearing testimony of the Veteran that his symptoms have worsened since his last VA examination and include, but are not limited to, easily losing his temper, loss of interest in activities he once enjoyed, problems with impulse control, impaired memory, getting lost while driving to familiar places, and increased feelings of panic.  

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 
THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

6.  After all available records have been associated with the claims file/e-folder, determine if any further factual development is required as to the claims for increased ratings for the lumbar spine disability, radiculopathy of the left lower extremity, and PTSD.

Then schedule the Veteran with an examination to determine the effect of his service-connected 
lumbar spine disability, radiculopathy of the left lower extremity, and PTSD on his ability to obtain and maintain substantially gainful employment.
 
The examiner must document the Veteran's current employment status and provide an opinion as to whether his service-connected disabilities, either separately or in combination, render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided.

The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.

The examiner's attention is drawn to the following:

* February 2009 VA examination report indicating that the Veteran's lumbar spine disability had significant effects on his occupation in that it caused decreased mobility, problems with lifting and carrying, and pain.

* September 2010 VA psychiatric examination report containing no findings of the impact of the Veteran's PTSD on his ability to work.

* November 2010 VA examination report indicating that the Veteran's radiculopathy had no effect on the Veteran's occupational performance.

* August 2012 VA examination report indicating that the Veteran's lumbar spine disability impacted his ability to work in that he could not carry heavy trash, required pain pills to mop a floor, and experienced pain with bending, sitting, and walking.

* April 2013 VA psychiatric examination report containing no findings of the impact of the Veteran's PTSD on his ability to work.

* April 2013 VA examination report indicating that the Veteran's lumbar spine disability impacted his ability to work.  The examiner noted a marked decrease in the range of motion of the lumbar spine associated with pain, which would keep the Veteran from performing any twisting-type movements from the waist, and would limit lifting abilities.  The examiner found this would prevent the Veteran from performing physical labor but would not impair sedentary labor.

* April 2013 VA examination report indicating that the Veteran's radiculopathy impacted his ability to work.  The examiner noted persistent pain down the left leg to the foot, and intermittent pain in the right leg with numbness and tingling.  The examiner found that prolonged weight bearing on legs would cause discomfort and a moderate impairment on performing physical labor, although no impairment on sedentary work.

* April 2015 VA examination report on the shoulders noting the Veteran could no longer perform work as a carpenter or use tools anymore.  April 2015 VA examination report on the peripheral nerves indicating that the Veteran's radiculopathy impacted his ability to work in that it limited physically demanding/weight bearing tasks and required frequent position changes with prolonged sitting.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

7.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to a TDIU must be adjudicated - including, if warranted, any adjustments in the Veteran's service-connected ratings for the lumbar spine disability, radiculopathy, and PTSD which must then be readjudicated.  If the claims are denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, this case must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




